IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40392

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 534
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 11, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GEORGE LEE SPENCER,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       George Lee Spencer appeals from his judgment of conviction for felony driving under the
influence (DUI). For the reasons set forth below, we affirm.
       Officers stopped a vehicle driven by Spencer for failure to maintain its lane of travel.
Spencer admitted to consuming alcohol, failed field sobriety tests, and provided breath samples
that revealed his breath alcohol concentration was above the legal limit. During a search incident
to arrest, officers discovered a metal pipe that tested presumptively positive for marijuana.
Spencer was initially charged with four misdemeanors: DUI, second offense; driving without
privileges; possession of drug paraphernalia; and failure to provide proof of insurance, second
offense. At his initial arraignment, Spencer was advised, in writing, of his rights in misdemeanor
cases, including the right to plead guilty or not guilty. The magistrate appointed a public
defender to represent Spencer. Thereafter, Spencer failed to appear for his pretrial conference, a
bench warrant was issued for his arrest, and Spencer was arrested. The state filed an amended



                                                1
complaint which changed the charge of driving without privileges to a second offense. At his
second arraignment, Spencer expressed his desire to plead guilty to all of the charges. However,
the state advised the magistrate it believed Spencer had two qualifying prior misdemeanor DUI
convictions and that it might seek to amend the DUI charge to a felony. The magistrate set the
matter over to the district court without accepting a guilty plea. The state filed a second
amended complaint setting forth the charge of felony DUI. At his third arraignment, the district
court entered a not guilty plea for Spencer. Spencer filed a motion to dismiss pursuant to I.C.R.
l1(a)(l), asserting the magistrate failed to provide him the opportunity to plead guilty to the
misdemeanor DUI at his initial arraignment and, therefore, violated his constitutional rights. The
district court denied the motion. Pursuant to a plea agreement, Spencer entered a conditional
guilty plea to felony DUI, I.C. §§ 18-8004 and 18-8005(6); the state dismissed the remaining
charges; and Spencer reserved the right to appeal the decision denying his motion to dismiss.
The district court sentenced Spencer to a unified term of ten years, with a minimum period of
confinement of one year. Spencer appeals.
       Spencer argues the district court abused its discretion by denying his motion to dismiss.
Specifically, Spencer asserts the magistrate violated I.C.R. 11(a)(1) when it did not inquire of
Spencer whether he wanted to plead guilty at his initial arraignment.
       Idaho Criminal Rule 11(a)(1) provides that a defendant may plead guilty or not guilty
and, if a defendant refuses to plead, the court shall direct the entry of a plea of not guilty.
However, I.C.R. 11(a)(1) does not mandate that a court must inquire of a defendant whether he
or she wishes to plead guilty to charges at an arraignment. Also, Spencer does not dispute that
he received a written statement of rights at his initial arraignment, which included notice of the
right to plead guilty or not guilty to the charges. At that hearing, the magistrate asked Spencer
whether he had any question regarding his rights. Spencer responded that he did not and did not
indicate to the magistrate that he wished to plead guilty. Further, it is settled law that a defendant
does not have an absolute federal constitutional right to force a court to accept a guilty plea. See
North Carolina v. Alford, 400 U.S. 25, 38 n.11 (1970). States may choose to confer such a right
by rule or statute. Id. However, the Idaho Supreme Court recently stated, “no provision of Idaho
law, including I.C.R. 11, requires a court to accept a guilty plea. Acceptance of such a plea is
specifically within the discretion of the trial court.” Schoger v. State, 148 Idaho 622, 630, 226
P.3d 1269, 1277 (2010). Thus, Spencer has not shown the magistrate erred by not inquiring of


                                                  2
Spencer whether he wished to plead guilty to the charges at issue at his initial arraignment.
Accordingly, the district court did not abuse its discretion by denying Spencer’s motion to
dismiss. Spencer’s judgment of conviction for felony DUI is affirmed.
       Chief Judge GUTIERREZ and Judge LANSING, CONCUR.




                                              3